Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1-58), and election of the species multiple myeloma in the response dated January 14, 2021 has been received and entered into the record.
Claims 59-75 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 14, 2021.
	Claims 1-58 are currently pending and under examination, being drawn to methods of treating multiple myeloma. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 19, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 19 appears to be missing a number as to how much methionine is in the pharmaceutical composition.
Claim 26 contains the trademark/trade name DARZALEX.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe an antibody and, accordingly, the identification/description is indefinite.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-43, 45, 47, 49, 51, and 53-58 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20170121417 A1 (Jannson et al.) as evidenced by the instant specification.

Jannson further teaches pharmaceutical formulations of the above conjugation of daratumumab and hyaluronidase, including about 1,800 mg of daratumumab, hyaluronidase in an amount of about 30,000 U, histidine at a concentration of about 10 mM, sorbitol at a concentration of about 300 mM, PS-20 at a concentration of about 0.04% w/v, and methionine at a concentration of about 1 mg/mL, at a pH of about 5.5 (para. 0019 and claims 77-87). Jannso also teaches concentrations of 120 mg/mL daratumumab and 2,000 U/mL recombinant human hyaluronidase (para. 0531). Jannson also teaches dosage schedules for pharmaceutical compositions (para. 0447).
Jannson also teaches that daratumumab may be an IgG1 isotype (para. 0552).
Jannson further teaches that the above pharmaceutical composition may be administered in combination with a second therapeutic agent or combinations thereof, including lenalidomide, thalidomide, pomalidomide, bortezomib, carfilzomib, ixazomib, melphalan, cyclophosphamide, ifosfamide, nitrosoure, or vincristine (para. 0559-0570 and claims 72-76). Jannson additionally teaches that the second therapeutic agent or combinations thereof are typically administered at dosages recommended for the agent (para. 0569).
Jannson further teaches that the above pharmaceutical composition may be administered in clinical testing to patients with relapsed or refractory multiple myeloma (para. 0614), or any CD38 positive hematological malignancy (claim 42). Jannson further teaches that said patients trough of daratumumab and overall response rate (ORR) (para. 0635). Jannson further teaches that the administration of subcutaneous daratumumab as described above results in serum trough concentrations similar to or greater than intravenous daratumumab with a lower rate of infusion related reactions compared to intravenous daratumumab over a significantly shorter infusion time (para 0638).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 44, 46, 48, 50, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Jannson et al. 
	As stated above, Jannson et al. teaches all of the elements of claims 1-43, 45, 47, 49, 51, and 53-58. The difference between the claimed invention and the prior art is the doses of the secondary therapeutics bortezomib, dexamethasone, lenalidomide, pomalidomide, melphalan, and prednisone. However, it is noted that determination of dosage is routinely determined by the ordinary artisan as of the effective filing date of the claimed invention was known as result effective variables that depend on the conditions of the patients. It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious). One of ordinary skill in the art would appreciate the amount or dosage of the antibody in the therapy could be adjusted to achieve optimum therapeutic efficacy. This is especially true in light of guidance from the prior art; Jannson additionally teaches that the second therapeutic agent or combinations thereof are typically administered at dosages recommended for the agent (para. 0569).
	All the claimed elements were known in the prior art and one of ordinary skill in the art could have arrived at the claimed invention by using known methods with no change in their prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 and 11-59 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of copending Application No. 16/830,810 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to identical subject matter, with no meaningful difference between the reference application and the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-9 and 11-59 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-38 of copending Application No. 16/830,909 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to identical subject matter, with no meaningful difference between the reference application and the instant application.


Claims 1-9 and 11-59 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of copending Application No. 16/830,763 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to identical subject matter, with no meaningful difference between the reference application and the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-9 and 11-59 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of copending Application No. 16/830,585 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to identical subject matter, with no meaningful difference between the reference application and the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 30-34 and 45-46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-151 of copending Application No. 16/797,301 (reference application). Although the claims at issue are not identical, they are not patentably they are drawn to identical subject matter, with no meaningful difference between the reference application and the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3, 6-7, 11-22, and 23-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,385,135. Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to identical subject matter, with no meaningful difference between the reference application and the instant application.

Applicant appears to have filed multiple applications with claims directed to similar subject matter. Applicant is invited to disclose all related applications with similar subject matter. See 37 C.F.R. 1.56 and MPEP section 2001. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20160376373 A1 (Ahmadi et al.), U.S. patent 7,829,673 (De Weers et al.), and Bittner et al. "Subcutaneous Administration of Biotherapeutics: An Overview of Current Challenges and Opportunities", BioDrugs volume 32, pages 425–440 (Year: 2018).

No claim is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/Examiner, Art Unit 1644             

 

/SHARON X WEN/Primary Examiner, Art Unit 1644